Citation Nr: 1735979	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-23 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	 Harry J. Binder, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1979 to August 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010 and April 2011 rating decisions issued by the US Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2017 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board Hearing in Denver, Colorado.  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

PTSD is etiologically related to an in-service event.


CONCLUSION OF LAW

The criteria for direct service connection for PTSD have been met.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his currently diagnosed PTSD is due to his service in Germany, specifically as a result of fear of hostile enemy or terrorist activity.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Furthermore, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-V); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Additionally, a stressor may be proven with lay statements alone if the veteran claims a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

The question for the Board is whether the Veteran's claimed in-service stressor has been verified and is sufficient to support his currently diagnosed PTSD.  

The Board finds that competent, credible, and probative evidence establishes that the Veteran's PTSD is etiologically related to the Veteran's active service. 

The Veteran's service treatment records (STRs) are silent for any treatment or diagnosis for PTSD.  The Veteran's post-service VA treatment records include mental health treatment for issues of depression, anxiety, and suicidal thoughts, and a diagnosis of PTSD. 

In August 2010 the Veteran submitted his own statement in support of his service connection claim for PTSD.  The Veteran stated that during his time with the 3/11 Armored Cavalry Regiment in Germany he was a Sergeant at Observation Post Camp Romeo and experienced a threat to the camp, which was later determined to be from an anti-American group, in the form of gunfire and flares being fired at the towers.  He also submitted after action reports from other service members stationed at OP Camp Romeo regarding the incident which were made.  These reports detailed a single gunshot and the firing of flares directed at the camp and the subsequent search for the armed suspects who were spotted and which lead to the clearing of a tunnel under the autobahn.

The Veteran was diagnosed with PTSD in a December 2010 VA examination.  The examiner's findings indicate that Veteran met the, then current, DSM-IV criteria for the diagnosis of PTSD and stressor criterion with the primary stressor identified as "fear of terrorist hostile activity in Germany in December, 1983."  The examiner further opined that the Veteran's PTSD was "at least as likely as not caused by or a result of fear of terrorist hostile activity in Germany in 1983."  The rationale in support of this determination was that the documentation reviewed by the examiner "confirmed that the incident described by the Veteran occurred."

Following the December 2010 VA examination the Veteran submitted multiple statements, from fellow soldiers present at OP Camp Romeo and the Veteran's commanding officer, detailing the events that occurred as part of the attack and subsequent search.  The Veteran also testified in great length before the undersigned VLJ in April 2017 about his involvement in the search party and reaction, both physical and mental, following its conclusion.

Entitlement to service connection for PTSD is warranted.  The Veteran has been diagnosed with PTSD by a VA psychologist in the December 2010 VA examination and that diagnosis was explicitly attributed to his fear of terrorist hostility from his experience in 1983 in Germany.  Furthermore, the stressor was additionally verified by the multiple credible lay statements placing the Veteran in OP Camp Romeo in December 1983, detailing the attack, and confirming the Veteran's part in the foot patrol sent into the woods to pursue the suspects.  Therefore, entitlement to service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran was provided a VA examination for bilateral hearing loss in May 2010.  The examiner indicated that the Veteran had mild to moderate bilateral sensorineural hearing loss starting at the 3000 hertz level but opined that his hearing loss was less likely as not related to service. The rationale was based upon hearing that was noted to be within normal limits in the left ear and hearing loss that did not meet the VA standards for a hearing loss disability in the right ear, at separation.  

The Board finds that opinion inadequate because it is essentially based on normal hearing at separation.  Service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Therefore, an addendum opinion is needed to clarify whether the Veteran's bilateral hearing loss is etiologically related to service.  Specifically the examiner is requested to comment on the conceded in-service noise exposure and acknowledged threshold shifts in the Veteran's left ear hearing and in-service hearing loss in the right ear.  The examiner should provide an addendum opinion and further rationale addressing this in-service evidence and why it does or does not make it at least as likely as not that the Veteran's current bilateral hearing loss is at least as likely as not related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to the VA examiner who wrote the May 2010 opinion, or if unavailable, another appropriate examiner, and request an addendum opinion.  The claims file and copies of all pertinent records must be reviewed by the examiner in conjunction with the examination.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for one.

Based on review of the record (and examination if conducted), the examiner should answer and render an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current bilateral hearing loss is related to service?  

The examiner should consider and discuss as necessary, the Veteran's in-service noise exposure and threshold shift at 3000 hertz in the left ear and non-disabling hearing loss in the right.  

Detailed rationale is requested for the opinion provided.  If an opinion cannot be made without resort to speculation, the examiner should provide and explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claim.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


